DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16, subject matter now combined in amended claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daut (DE 102012223883).
Regarding claim 1, Daut discloses a device for connecting a toothing part (12) to a shaft (10) for conjoint rotation with the latter (Paragraph 0007 and 0010), comprising:
A toothing part (12) with a circular bore (18, Fig. 1),
A shaft (10) which has:
A cylindrical receiving portion (13, Fig. 1) for receiving the toothing part (12), and
a cylindrical recess (14) in the shaft (10), which cylindrical recess (14) has a recess length that extends at least substantially over an entire length of the receiving portion (13, Fig. 1), and
a press-in cylinder (11) which can be pressed into the recess (14) and which has an oversize (Paragraph 0031) in relation to the recess (14, which is the inner radius of 13), wherein the press-in cylinder (11) has a constant outer diameter along the recess length (Fig. 1).
Regarding claim 3, Daut discloses a device, wherein an interference fit is present (Paragraph 0020) between the external diameter of the receiving portion (13) and the internal diameter of the bore (18) of the toothing part (12, Fig. 1).
Regarding claim 4, Daut discloses a device, wherein the press-in cylinder (11) comprises a bolt (Paragraph 0021), and wherein an interference fit is present (Paragraph 0009 and 0022) between the internal diameter of the recess (14, which is the inner radius of 13) in the shaft (10) and the external diameter of the bolt (11).
Regarding claim 5, Daut discloses a device, wherein a connection that is free of form-fit engagement (the connection between 12 and receiving portion 13 does not include teeth or corrugations) at least in the circumferential direction is present between the toothing part (12) and the receiving portion (13) and/or the shaft (10).
Regarding claim 6, Daut discloses a device, wherein a connection that is free of form-fit engagement (the connection between 11 and receiving portion 13 or shaft 10 does not include teeth or corrugations, Paragraph 0022) at least in the circumferential direction is present between the press-in cylinder (11) and the recess (14, which is the inner radius of 13) of the shaft (10).
Regarding claim 9, Daut discloses a device, wherein the press-in cylinder (11) is produced as a roller body of a roller bearing (cylinder 11 has a constant outer diameter, Fig. 1).
Regarding claim 11, Daut discloses a device, wherein the recess (14) has a contact region (outer surface of 13) which extends at least substantially over the length of the receiving portion (14, Fig. 1) and, at least at one side of the contact region (outer surface of 13), is rotated freely with a free rotation diameter (diameter of 13) which is greater than the diameter of the press-in cylinder (11, Fig. 1).
Regarding claim 12, Daut discloses a method for producing a device, in which the toothing part (12) is pushed onto the receiving portion (13, Paragraph 0014) of the shaft (10), and the press-in cylinder (11) is pressed (Paragraph 0022) into the recess (14) of the shaft.
Regarding claim 13, Daut discloses a method, wherein the toothing part (12) is pushed onto the receiving portion (13) by pressing (Paragraph 0014).
Regarding claim 17, Daut discloses the press-in cylinder (11) is a solid structure (Paragraph 0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Daut (DE 102012223883).
Regarding claim 2, Daut discloses the wall thickness of the shaft (10) in the region of the receiving portion (13) is less than the external diameter of the receiving portion (13) but is silent in regards to the actual dimensions of the shaft. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the wall thickness of the shaft (10) in the region of the receiving portion (13) is less than 15% of the external diameter of the receiving portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980; see MPEP 2144.04 VI).
Regarding claim 7, Daut discloses the wall thickness of the shaft being less than the external diameter of the receiving portion but is silent in regards to the actual dimensions of the shaft. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the wall thickness of the shaft (10) in the region of the receiving portion (13) to be at most 3 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980; see MPEP 2144.04 VI).
Regarding claim 8, Daut discloses the wall thickness of the shaft being less than the external diameter of the receiving portion but is silent in regards to the actual dimensions of the shaft. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the wall thickness of the shaft (10) in the region of the receiving portion (13) is greater than 3% of the external diameter of the receiving portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980; see MPEP 2144.04 VI).
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daut (DE 102012223883) in view of Prucher (U.S. Patent No. 7,155,824).
Regarding claim 10, Daut discloses a toothing part (12), but does not expressly disclose the toothing part being a bevel gear.
Prucher teaches the toothing part (153) is a bevel gear (Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the toothing part of Daut with the bevel gear of Prucher as a substitution of one well known toothing part for another in order to yield the predictable result of the toothing part being a bevel gear.
Regarding claim 14, Prucher teaches a bevel gear (Fig. 3) is provided as toothing part (153).
Regarding claim 15, Daut does not expressly disclose a second bevel gear is provided as toothing part on a second shaft, and wherein the second bevel gear meshes with the first bevel gear.
Prucher teaches a second bevel gear (72) is provided as toothing part on a second shaft (62), and wherein the second bevel gear meshes with the first bevel gear (Fig. 3) in order form a differential assembly (Fig. 3; Column 3 lines 34-42 and Column 3 line 56-Column 4 line 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft and toothing part of Daut with the second bevel gear and second shaft of Prucher in order to form a differential assembly (Fig. 3; Column 3 lines 34-42 and Column 3 line 56-Column 4 line 10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678